Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         02-JUN-2021
                                                         11:20 AM
                                                         Dkt. 3 ODAC

                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                            EON KYU JOO,
                   Petitioner/Defendant-Appellant


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-19-00125)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner/Defendant-Appellant Eon Kyu Joo’s
Application for Writ of Certiorari filed on May 4, 2021, is
hereby rejected.
          DATED:   Honolulu, Hawaiʻi, June 2, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins